MERRILL, Justice.
This is an appeal from a decree of the Circuit Court of Montgomery County, In Equity, holding constitutional Act No. 570, Acts of Alabama 1955, page 1239, listed as Tit. 22, §§ 231 (6) — 231 (13), Pocket Part, Code of 1940.
This action was brought by five milk distributing companies doing business in, and with plants located within the State of Alabama, which distributing companies purchase milk from producers outside of the State of Alabama, including the out-of-state producers who are complainants in the case of James v. Todd, ante, p. 495, 103 So.2d 19.
The pleadings in the two cases are essentially the same. A motion was made to consolidate the two cases, agreed to, and by decree, the cases were consolidated.
On the authority of the James case, we hold that the ruling of the trial court was correct in holding that Act No. 570, supra, was a constitutional enactment.
Affirmed.
LIVINGSTON, C. J., and SIMPSON and GOODWYN, JJ., concur.